 ARC BRIDGES
, INC
.  455 Arc Bridges, Inc. 
and
 American Federation of Profe
s-sionals
.  Case 13
ŒCAŒ044627 March 31, 2015
 SUPPLEMENTAL
 DECISION
 AND
 ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 This case is on remand from the United States Court of 
Appeals for the District of Columbia Circuit.  The sole 
question is whether the Respondent™s decision, made 
during bargaining negotiations, to withhold a wage i
n-crease from represented employees was un
lawfully mot
i-vated and, therefore, violated Section 8(a)(3) and (1) of 
the Act.  After carefully considering the record and pos
i-tion statements filed by the parties, we answer that que
s-
tion in the affirmative.
 On September 29, 2010, the National Labor Rela
tions 
Board issued a Decision and Order in this proceeding.
1  The Board found that the Respondent™s practice of r
e-viewing its finances each June and then granting across
-the
-board wage increases to employees each July, if su
f-ficient funds existed, was an e
stablished condition of 
employment.
2  Applying that finding, the Board conclu
d-ed that the wage increase granted to unrepresented e
m-ployees on October 12, 2007
, was an existing benefit; 
that the Respondent™s failure to provide it to represented 
employees wa
s ﬁinherently destructiveﬂ of their Section 
7 rights; and that withholding of the wage increase vi
o-lated Section 8(a)(3) and (1) even without proof of ant
i-union motivation.  Although the Board noted that the 
evidence ﬁstrongly indicate[d] that the Responde
nt™s 
conduct was motivated by union animus,ﬂ it did not rely 

on that evidence in finding that the withholding was ﬁi
n-herently destructive,ﬂ nor did it decide whether the ev
i-dence of unlawful motivation would establish a violation 

under a 
Wright Line
3 theor
y.4 Subsequently, the Respondent petitioned the United 
States Court of Appeals for the District of Columbia Ci
r-cuit for review of the Board's Order, and the General 
Counsel cross
-applied for enforcement.  On December 9, 
2011, the court granted the petition
 for review and denied 
the cross
-application for enforcement.
5  The court rejec
t-ed the Board™s finding that the Respondent™s practice of 
annually reviewing its budget and giving an across
-the
-board wage increase, if sufficient funds existed, was an 
1 Arc Bridges, Inc.
, 355 NLRB 1222 
(2010).
 2 Id. at 1223
Œ1224.
 3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).
 4 355 NLRB at 1225 fn. 9.
 5 Arc Bridges, Inc. v. NLRB
, 662 F.3d 1235, 1240 (D.C. Cir. 2011).  
 establi
shed condition of employment.
6  As a result, the 
court set aside the Board's order and remanded the case 

ﬁfor further proceedings, in light of the Board™s decision 
to reserve judgment on the 
Wright Line
 theory.ﬂ
7 On May 23, 2012, the Board invited the 
parties to 
submit statements of position concerning the issue raised 
by the court™s decision.  The General Counsel and the 
Respondent each filed a statement of position.
 We accept the court's remand as the law of the case.  
Having considered the parties' s
tatements of position, we 
find, for the reasons set forth below, that the Respon
d-ent™s decision was unlawfully motivated.  Accordingly, 
we conclude that the Respondent violated Section 8(a)(3) 
and (1) of the Act by withholding the October 12, 2007 

wage inc
rease from represented employees, and we will 
issue an appropriate supplemental Order.
 Facts
 The Respondent provides services for develop
-mentally disabled individuals.  In November 2006 and 

February 2007, the Board certified the American Feder
a-tion of Pro
fessionals (
the 
Union) as the collective
-bargaining representative of two separate units of e
m-ployees, respectively, the day services (DS) unit and the 

residential supportive living (RSL) unit.  There are a
p-proximately 260 employees in the two units.  The 
Re-spondent also employs about 120 other individuals
Šincluding managers, supervisors, and support staff
Šwho 
are not represented by the Union.
 On January 24, 2007, shortly before the election in the 
RSL unit, the Respondent™s 
director 
of 
community 
ser-vices
, Dorothy Shawver, sent a note to employees that 
stated: 
  During the union campaign, many people have said to 

me ﬁdon't take it personallyﬂ.  I do take this personally.  
If you were in my position I think you'd take it perso
n-ally too.  I have worked at Arc 
Bridges for 22 years.  I 
have built wonderful working relationships with many 
of you.  It saddens me to think that all of that could 
change in the coming weeks.  The Area Managers, D
i-rectors and I have spent the last few months making 
sure you have the fac
ts in order to make an informed 
choice.  I hope these 
facts
 have assisted you in your 
choice.  It is important that you vote.  This is your 
chance to let your voice be heard.  I ask that you vote 
ﬁNOﬂ, put this experience behind us and refocus our e
f-forts 
on those people that are most important to us
Šour clients.  [Emphasis in original.]
  6 Id. at 1238.  
 7 Id. at 1240.  
 362 NLRB No. 56
                                                                                           DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 456 The Respondent's fiscal year runs from July 1 to June 
30.  For many years it has been the Respondent™s pra
c-tice to review wages in June of each year as a component 
of the 
budget process, and to budget for wage increases, 
if financially feasible.  Customarily, such wage increases, 

if given, are granted in July.  In July of each of the prior 
2 years, 2005 and 2006, the Respondent granted across
-the
-board 3
-percent wage increa
ses to all staff, including 
managers and supervisors.
 In June 2007,
8 the Respondent's board of directors a
u-thorized Executive Director Kris Prohl to grant a 3
-percent nonmerit wage increase to all staff in July.  

Prohl, however, did not grant the increase 
to any e
m-ployees in July ﬁbecause the situation was not clear to us 
to be able to expect what was going to happen [with the 
Union].ﬂ  
 Meanwhile, the Respondent and the Union had been 
engaged in collective bargaining since December 2006 
for the DS unit, an
d since March 2007 for the RSL unit.  
In July, the Union made its initial economic proposals for 
both units, which, among other things, sought wage i
n-creases totaling 50 percent over 3 years.  The Respondent 
rejected the proposals on the ground that the Un
ion 
sought much more than the Respondent could afford.  
The Respondent did not present counterproposals.
 On various dates between May and August, 
Supervisor 
Raymond Teso spoke to employee Teresa Pendleton 
about the Union.  On May 7, during Pendleton™s e
m-ployment interview, Teso told her that ﬁthe Union would 
be gone in November.ﬂ
9  Several months later, in late 
August, Teso told Pendleton that Prohl had intended to 

give the employees raises in June and that the $56,000 
the Respondent had budgeted for the 
unit employees™ 
wage increases was now going to pay its lawyers.  Teso 

then urged Pendleton to vote against a strike and asked 
her to talk to other employees about opposing the Union, 
adding that Prohl ﬁwould pat us on the backﬂ if she did.  

In another con
versation, in late July or early August, 
Area Manager Bonnie Gronendyke told employee 
Shirley Bullock that Prohl ﬁwas going to give us a raise 
until we voted the Union in.ﬂ
 8  Subsequent dates are in 2007, unless otherwise noted.
 9  For a period of 1 year after the Board certifies a union™s election, 
the employer may not withdraw recognition from the union and the 
Board will not entertain a petition contesting the union™s majority
 sta-tus.  This period, known as the certification year, provides the parties 
the opportunity to negotiate a collective
-bargaining agreement without 
the union™s having to defend against possible decertification.  See 
Brooks v. NLRB
, 348 U.S. 96 (1954)
.  Aft
er the certification year e
x-
pires, the Board will process a properly filed election petition, including 
a petition to decertify the bargaining representative.  The certification 
year for the DS unit ended on November 15.
 In August, the parties having made only limited pr
o-gress in bargaining, the Union a
nnounced a ﬁstrike vote.ﬂ  
Although the employees in both units voted in late A
u-gust to authorize a strike, the Union never announced or 
instituted a strike.
 On October 12, the Respondent granted a 3
-percent 
wage increase, retroactive to July, to all nonba
rgaining
 unit personnel; union
-represented employees received no 
increase.  At the hearing, Prohl proffered several expl
a-nations for the decision not to grant the increase to the 

represented employees, including her concerns that the 

Respondent would have lost bargaining leverage and 
that, in light of the Union's proposal for a 
50-percent 
wage increase over 3 years, the rela
tively small 3
-percent 
wage increase would have made the employees ﬁvery 
unhappyﬂ and ﬁmight facilitate or cause a strike.ﬂ  Prohl 
also testified that 
she granted the increase to the unrepr
e-sented employees, particularly the supervisory and ma
n-
agerial staf
f, among whom there was a 40
-percent turn
o-ver rate, ﬁso we can retain them, so that we can keep 
people here.ﬂ
 In bargaining, the Respondent later offered its repr
e-sented employees a 1.5
-percent wage increase and, later 
still, a 2
-percent increase, both ret
roactive to July.  The 
Respondent never offered its represented employees the 
full 3
-percent increase that it provided to its unrepresen
t-ed employees.
 Discussion
 Because we have accepted the court's decision as the 
law of the case, its findings and conclus
ions are binding 
upon us.
  The court held that the record failed to support 
the Board's finding that the Respondent™s ﬁannual budget 
review plus the custom of . . . giving an across
-the
-board 
wage increase ‚if feasible™ or ‚if sufficient funds exis
t-ed™ﬂ re
sulted in an established condition of employment.  
Accordingly, we now reexamine the complaint allegation 
on the premise that the wage increase provided to unre
p-resented employees on October 12 was not an established 
condition of employment.
 Under 
Shell Oi
l Co.
10 and its progeny,
11 an employer 
may, during the course of collective
-bargaining negoti
a-tions, treat represented and unrepresented employees 
differently when providing new benefits, so long as the 

disparate treatment is not unlawfully motivated.  In th
is 
case, therefore, the Board must determine whether the 
General Counsel met his burden to show that the R
e-spondent™s decision not to extend the 3
-percent wage 
10  77 NLRB 1306, 1310 (1948).
 11  
See, e.g., 
Sun Transport, Inc.,
 340 NLRB 70, 72
Œ73 (2003); 
Em-pire Pacific
 Industries
, 257 NLRB 1425, 1426 (1981); 
B. F. Goodrich 
Co.
, 195 NLRB 914, 914
Œ915 (1972).
                                                                                                                 
ARC BRIDGES
, INC
.  457 increase to its represented employees was unlawfully 
motivated.  For the reasons set forth below
, we find that 
he did.
 To establish unlawful motivation under 
Wright Line
,12 the General Counsel bears the initial burden to establish 

by a preponderance of the evidence that protected activ
i-ty was a motivating factor for the adverse employment 

action.  If 
the General Counsel makes a showing of di
s-
criminatory motivation by proving the existence of pr
o-tected activity, the respondent™s knowledge of the activ
i-ty, and animus toward the protected activity, the burden 

of persuasion ﬁshifts to the respondent to sho
w that it 
would have taken the same action even in the absence of 

the employee[s™] protected activity.ﬂ
13  Here, it is indisputable that the Respondent™s emplo
y-ees engaged in protected activity and that the Respondent 
had knowledge of that activity:  the em
ployees in the DS 
and RSL units elected the Union as their bargaining re
p-resentative, engaged in collective bargaining with the 
Respondent, and voted to authorize a strike.  The R
e-spondent™s opposition to the Union is also well esta
b-lished.  Director of Co
mmunication Services Shawver 
informed employees that she took their support for union 
representation ﬁpersonallyﬂ; 
Supervisor 
Teso urged e
m-ployee Pendleton to vote against the strike and to talk to 

other employees about doing the same; and Teso
 told 
Pendleton that Executive Director Prohl would ﬁpat [unit 

employees] on the backﬂ for opposing the Union.
 We find that the following record evidence, taken as a 
whole, establishes that the Respondent™s decision to 

withhold the October 12 wage increase
 from represented 
employees was motivated by antiunion animus.
 First, the record shows that Prohl intended to give e
m-ployees a 3
-percent wage increase until they voted for the 
Union.  Area Manager Gronendyke told employee Bul
l-ock that Prohl ﬁwas going to g
ive [represented emplo
y-ees] a raise until [they] voted the Union in.ﬂ
14  As me
n-12 251 NLRB at 1089
. 13 Flamingo Las Vegas Operating Co.
, 360 NLRB 
243, 244
 (2014)
 (internal citations omitted).  Contrary to our colleague™s suggestion, 
Wright Line
 does not require the General Counsel to show particula
r-ized animus towards the employee's own protected activity or to 
demonstrate some additional ﬁlinkﬂ or ﬁnexusﬂ between
 the protected 
activity and the adverse action.  See 
Libertyville Toyota
, 360 NLRB 
1298
, 1301
 fn. 10
 (2014).  The facts here, however, do indicate such a 
nexus, as explained below.
 14 Our dissenting colleague asserts that Groendyke
™s statement that 
Prohl ﬁ
was going to give [employees] a raise until [they] voted the 
Union inﬂ did not
 evidence discriminatory motive because ﬁthe Board 
has found a similar remark ‚
merely a realistic statement of the effects of 

the bargaining obligation which the [r]espondent incu
rred when the 
[u]nion was certified.™ﬂ (Quoting 
Orval Kent Food Co.,
 278 NLRB 
402, 403 (1986)).  But 
Orval Kent
 is inapposite.  The quoted language 
referred to testimony of t
he employer™s superintendent that he did not 
tioned above, under 
Shell Oil
, an employer ﬁmay offer 
different benefits to represented and unrepresented 

groups of employees 
as part of its bargaining strat
e-gy.ﬂ15  But the evide
nce shows that the Respondent™s 
decision was not motivated by bargaining strategy.  R
a-ther, it withheld the wage increase because the emplo
y-ees selected the Union as their bargaining representative, 

activity protected by Section 7 of the Act.  Under 
Shell 

Oil
, such motivation is unlawful.
 Second, statements made by the Respondent™s mana
g-ers essentially encouraged employees to blame the Union 

(or those employees who voted for the Union) for Prohl™s 
decision to withhold the increase from them.  Grone
n-dyke™s a
forementioned statement to Bullock does so e
x-plicitly.  In addition, supervisor Teso told employee 
Pendleton that $56,000 that had been budgeted for the 
represented employees now had ﬁto go to pay for the 
lawyers.ﬂ  See 
Structural Finishing, Inc.
, 284 NLRB
 981, 1003 (1987), enfd. No. 87
Œ07492 (9th Cir. April 29, 
1988) (employer unlawfully blamed the Union for the 

withholding of a wage increase).
 Third, the record evidence undermines two of the R
e-spondent™s attempts to establish a legitimate business 

justifi
cation for its decision.  Prohl™s testimony that she 
believed that granting the represented employees a 3
-percent increase would have made the employees ﬁvery 
unhappyﬂ and more likely to strike, because it was a 
smaller increase than the Union was seeking,
 is unde
r-mined by her decision to offer those employees an even 
smaller 1.5
-percent wage increase during bargaining su
b-sequent to the vote authorizing a strike.  Prohl™s add
i-tional claim that she provided the wage increase to u
n-represented personnel in ord
er to address the high turn
o-ver rate among managers and supervisors is implausible 

in light of the fact that the Respondent granted a wage 

increase to 
all
 unrepresented personnel, most of whom 
grant any merit increases after the 
union™s certification because of the 
ongoing contract negotiations and that, had the union not come into the 
shop, he would have granted merit increases to his crew or at least to 
some of them.  Id.  The Board specifically noted that ﬁthe [r]espondent 
had 
proposed both merit and general wage increases at the negotiating 
sessions with the [union]ﬂ and that ﬁthe [u]nion did not accept that 
proposal.ﬂ  Id. at 402, 403.  Here, in contrast, the Respondent never 
proposed the 3
-percent wage increase to the Union. 
 Our colleague also asserts that Gronendyke™s statement is ﬁobviou
s-ly incorrectﬂ because the elections took place 4 to 7 months 
before
 the 
board of directors had authorized Prohl to grant the increase.  But by 
narrowly focusing on Gronendyke™s use of the w
ord ﬁuntil,ﬂ our co
l-league interprets her statement too literally.  Under our colleague™s 
interpretation, Gronendyke™s statement would indeed be ﬁobviously 
incorrectﬂ; in fact, it would not have made sense.  The more plausible 
interpretation of Gronendyke™
s statement is that Prohl would have 
granted the increase had the employees not voted to unionize.
 15 Sun Transport
, 340 NLRB at 72 (emphasis added), citing 
Shell 
Oil
, 77 NLRB at 1310.
                                                                                                                     DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 458 were neither managers nor supervisors.  It seems clear 
that the
 Respondent™s main criterion for determining 
which employees would receive the wage increase was 
not the employees' managerial status, but rather their 
unrepresented status.  
ﬁ[E]vidence that [an] employer's 
purported reasons for [an] action were pretextua
lŠthat 
is, either false or not in fact relied upon
ﬂŠsupports a 
finding that the action at issue was discriminatorily mot
i-
vated.  
Approved Electric Corp.
, 356 NLRB 
238, 240
 (2010); accord
: Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466 (9th Cir. 1966), en
fg. 151 NLRB 1328 
(1965); 
Pro
-Spec Painting, Inc.
, 339 NLRB 946, 949 
(2003).   
 Finally, the evidence shows that the Respondent™s d
e-cision to delay, and eventually withhold, the 3
-percent 
wage increase for represented employees was motivated 

by the approac
hing end of the certification year for the 
DS unit.  In every year during which the Respondent 

granted an across
-the
-board wage increase to employees, 
it did so in July.  Indeed, in June of 2007, the Respon
d-ent™s board of directors authorized Prohl to gran
t a 3
-percent wage increase to all staff in July.  Despite this, 

the Respondent waited until mid
-October to grant the 
increase to its unrepresented employees, although ma
k-ing it retroactive to July.  Unrepresented employees, 
therefore, received a raise and
 a lump
-sum payment 
shortly before the expiration of the DS unit™s certification 
year.  That this unprecedented delay was motivated by 
union animus is reflected in Teso™s statement to Pen
d-leton in May that ﬁthe Union would be gone in Nove
m-ber.ﬂ
16 Our dissen
ting colleague argues that our reliance on 
Teso™s statements has a ﬁchronology problemﬂ because 
Teso made the statements before Prohl™s October dec
i-sion to withhold the increase.  But we disagree with our 

colleague™s suggestion that statements made a few 
months before an adverse employment decision cannot 
demonstrate motive for the decision.  Rather, we agree 
with the General Counsel that Teso™s statement in May 
conveyed his belief
 that no contract would be agreed 
upon by 
November 
and that the Respondent 
planned ﬁto 
oust the Union after a year of unsuccessful bargaining.ﬂ
  Teso™s statement in August
Šthat Prohl had planned to 
give a raise in June, but the $56,000 was now going to 

the lawyers
Šis probative of the Respondent™s plans with 
respect to the wage in
crease at that time.  In October, 
Prohl followed through on those plans when she withheld 
16 We agree with the judge that the only reasonable interpretation to 
att
ach to Teso's statement 
that ﬁthe Union would be gone in Novemberﬂ 
is that he expected the Union's departure to be concurrent with the end 
of the 
certification
 year for the DS unit, which had been certified on 
November 15, 2006.
 the increase from represented employees.  Based on all 
of the foregoing evidence, we find that the General 

Counsel met his 
Wright Line
 burden by showing that 
protecte
d activity was a motivating factor in the R
e-spondent™s decision to withhold the 3
-percent wage i
n-crease from employees represented by the Union.
 Moreover, although the Respondent does not expressly 
argue that it would have withheld the wage increase from 

represented employees even in the absence of their pr
o-tected activity, we further find that the Respondent has 

failed to meet its 
Wright Line
 rebuttal burden.  In doing 
so, we rely on our finding, explained above, that the re
a-sons proffered by the Responden
t for its decision were, 
in fact, pretextual.
 Our colleague contends that the judge™s credibility 
findings establish that the Respondent proved that it 

would have withheld the increase even in the absence of 
the unit employees™ protected activity.  Specifi
cally, he 
argues that the judge ﬁimplicitlyﬂ credited ﬁat least 
someﬂ of Prohl™s testimony that the Respondent would 
have foregone a wage increase in any event based on a 
concern that the increase would deprive the Respondent 
of bargaining leverage and a b
elief that if the increase 
were granted unilaterally the Union would respond by 
filing an 8(a)(5) charge.
 The judge, however, made no such credibility findings.  
As our colleague acknowledges, the judge never stated 

that he credited Prohl™s testimony.  In 
fact, the judge ne
i-ther credited nor discredited Prohl™s testimony in its e
n-tirety.  Accordingly, the Board must distinguish between 

the judge™s recitation of Prohl™s testimony and his rel
i-ance on certain testimony to find particular facts.  Only 
the latte
r can be deemed ﬁimplicitlyﬂ credited by the 
judge.
 The judge did not credit (explicitly or implicitly) 
Prohl™s testimony on either of the subjects cited by our 
colleague.  The judge merely recited Prohl™s testimony 
that she withheld the increase to mainta
in bargaining 
leverage and to avoid an 8(a)(5) charge; at no point did 

he find those facts to be true.
17   17 Our colleague also conten
ds that the judge implicitly credited 
Prohl™s testimony when the judge stated that ﬁthe Respondent™s asser
t-ed rationale is also feasible as a legitimate bargaining strategy.ﬂ  But, as 
our colleague acknowledges, the judge, in the immediately preceding 
sent
ence, also found that ﬁgiven the record evidence of Respondent's 
general antiunion bias as well as Shawver's adverse personal reaction to 

the employees' selection of the Union, and coupled with the Respon
d-
ent's past practice of giving a wage increase to al
l employees in July of 
each year, such a discriminatory intent is clearly plausible.ﬂ  In sum,
 finding Prohl™s claimed motive ﬁfeasibleﬂ and a discriminatory motive 

ﬁplausibleﬂ does not amount to a crediting of Prohl.
 Moreover, contrary to our colleague™s 
assertion, it is not clear that 
the court treated Prohl™s claimed motive as ﬁestablished fact.ﬂ  Instead, 
the court observed that, in the judge™s view, ﬁthe evidence did not clea
r-                                                                                                                
ARC BRIDGES
, INC
.  459 Finally, we find no merit in our colleague™s contention 
that the Respondent™s conduct was justified by Prohl™s 
concern that the Respondent might have 
been subjected 
to a refusal
-to-bargain charge under Section 8(a)(5) if it 
had
 unilaterally granted the wage increase to represented 
employees.  That argument implies that the Respondent 
was in a no
-win situation:  withhold the increase and risk 
8(a)(3) cha
rges, or grant the increase and risk 8(a)(5) 
charges.  But the Respondent was faced with no such 
dilemma.  Withholding the increase would not, on its 
own, establish an 8(a)(3) violation.  As explained above, 

an employer may treat represented and unrepresen
ted 
employees differently during the course of collective
-bargaining negotiations without violating Section 8(a)(3), 

provided that the disparate treatment is not unlawfully 
motivated.
18  See 
Shell Oil
, 77 NLRB at 1310.  Here, the 
evidence demonstrates an un
lawful motive.
 Given the evidence of animus described above, and the 
Respondent™s admission that it would have given the 
same wage increase to 
all
 of its employees if the Union 
had not been representing some of them, we find that the 
Respondent™s withholdi
ng of the October 12 wage i
n-crease from represented employees was unlawfully mot
i-vated.  Accordingly, we find that the Respondent™s co
n-duct violated Section 8(a)(3) and (1).
 CONCLUSIONS OF 
LAW 1. 
The Respondent is an employer engaged in co
m-merce within the
 meaning of Section 2(2), (6), and (7) of 
the Act.
 2. 
The Union is a labor organization within the mea
n-ing of Section 2(5) of the Act.
 3. 
By discriminatorily withholding a wage increase 
from bargaining unit employees on and after October 12, 
2007, because 
of their support for the Union, the R
e-spondent violated Section 8(a)(3) and (1) of the Act.
 4. 
The unfair labor practice found above affects co
m-merce within the meaning of Section 2(6) and (7) of the 
Act.
 REMEDY
 Having found that the Respondent has engaged
 in an 
unfair labor practice, we shall order it to cease and desist 

and to take certain affirmative action designed to effect
u-ly rule outﬂ Prohl™s explanation.  662 F.3d at 1237.  Had the court 
viewed Pr
ohl™s explanation as ﬁestablished fact,ﬂ there would have 
been no reason to remand for an analysis of the Respondent™s motive.
 18 Moreover, to the extent that the Respondent is arguing that it 
had
 to withhold the increase to avoid violating Sec. 8(a)(
5), there is no 
merit in that position either.  Had the Respondent wanted to give its 
represented employees the same 3
-percent increase that it gave the 
unrepresented employees, it could have simply asked the Union for 

permission.  If the Union consented, 
the Respondent could have granted 
the increase without violating Sec. 8(a)(5).
 ate the policies of the Act.  Specifically, having found 
that the Respondent violated Section 8(a)(3) and (1) by 

unilaterally with
holding from its union
-represented e
m-ployees a 3
-percent annual wage increase that it would 
have given them but for its discrimination, we shall order 

that it reimburse each of the affected employees for the 
increase they would have received on October 12,
 2007, 
retroactive to July 2007, by payment to them of the di
f-ference between their actual wages and the wages they 
would have received had the increase been granted to 
them in the manner that it was granted to the Respon
d-
ent's unrepresented employees.
  Th
e make
-whole remedy 
shall be computed in accordance with 
Ogle Protection 

Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th
 Cir. 1971), with interest as prescribed in 
New Horizons
, 283 NLRB 1173 (1987), compounded daily as prescribed 

in 
Kentucky River 
Medical Center
, 356 NLRB 
6 (2010).  
In addition, we shall order the Respondent to compensate 
the affected employees for the adverse tax consequences, 
if any, of receiving a lump
-sum backpay award and to 
file a report with the Social Security Administration
 all
o-cating the backpay awards to the appropriate calendar 

quarters.  See 
Don Chavas, LLC d/b/a 
Tortillas Don 

Chavas
, 361 NLRB 
101 (2014).
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Arc Bridges, Inc.
, Gary, Indiana
, its offi
c-ers, 
agents, successors, and assigns, shall
 1. 
Cease and desist from
 (a) 
Withholding wage increases or otherwise discrim
i-nating against bargaining unit employees because of their 

support for the American Federation of Professionals
, or 
any other labor organization.
 (b) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to 
effectuate
 the policies of the Act.
 (a) 
Make whole employees in the following appropr
i-ate collective
-bargaining units for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against them, in the manner set forth in the remedy 

section o
f this decision.  The appropriate units are:
  All full
-time and regular part
-time entry level Day Se
r-vices Employees including Assistant Trainer, Comm
u-nity Connections Specialist, COTA (Certified Occup
a-tional Therapy Assistant), DSP (Direct Support Profe
s-sional), Aquatics Manager, DSP Follow Along, DSP H 
& S (Health & Safety) Technician, DSP Job Coach, 

DSP Lead Trainer, DSP Recreation Manager, DSP SIP 

(Social Integration Program) Technician, DSP Trainer, 
                                                                        DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 460 Employment Specialist, and Substitute Trainer, e
m-ploy
ed by the Respondent at its facilities currently l
o-cated at 2650 West 35th Avenue, Gary, Indiana, 2660 
West 35th Avenue, Gary Indiana, 2395 West Old 
Ridge Road, Hobart, Indiana, 550 East Burrell Drive, 

Crown Point, Indiana, and 9600 Kennedy Avenue, 
Highlan
d, Indiana; but excluding all Residential Se
r-vices employees, all Supported Living Services e
m-ployees, temporary employees, volunteers, clients on 
the payroll, managerial employees, confidential e
m-ployees, office clerical employees and guards, profe
s-sional
 employees and supervisors as defined in the Act.
  All full
-time and regular part
-time Direct Support Pr
o-fessionals (DSP™s), Lead DSP™s and Med
i-cal/Residential Drivers employed by the Respondent at 
its Residential and Supported Living facilities currently 

located in Lake and Porter Counties, Indiana; but e
x-cluding all other employees, Day Services employees, 
temporary employees, volunteers, clients on the pa
y-roll, managerial employees, confidential employees, o
f-fice clerical employees and guards, profession
al e
m-ployees and supervisors as defined in the Act.
  (b) 
Compensate the affected employees for the adverse 
tax consequences, if any, of receiving a lump
-sum bac
k-pay award, in the manner set forth in the remedy section 
of this decision, and file a report wi
th the Social Security 
Administration allocating the backpay award to the a
p-propriate calendar quarters.
 (c) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable
 place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 

necessary to ana
lyze the amount of reimbursement due 
under the terms of this Order.
 (d) Within
 14 days after service by the Region, post at 
its facilities in Gary, Indiana, and any other facilities in 
Lake and Porter 
Counties where unit employees are reg
u-larly employed, 
copies of the attached notice marked 
ﬁAppendix.ﬂ
19  Copies of the notice, on forms provided 
by the Regional Director for Region 13, after being 
signed by the Respondent's authorized representative, 
shall be posted by the Respondent and maintained for 60 
19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read
 ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 con
secutive days in conspicuous places including all 
places where notices to employees are customarily pos
t-ed.  
In addition to physical posting of paper notices, n
o-tices shall be distributed electronically, such as by email, 
posting on an intranet or an inter
net site, and/or other 
electronic means, if the Respondent customarily co
m-municates with its employees by such means.  
Reason
a-ble steps shall be taken by the Respondent to ensure that 

the notices are not altered, defaced, or covered by any 
other material. 
 If the Respondent has gone out of bus
i-ness or closed the facilities involved in these procee
d-ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent a
t any time since October 12, 2007.
 (e) Within 21 days after service by the Region, file 
with the Regional Director for Region 13 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has
 taken to comply.
  MEMBER 
MISCIMARRA
, dissenting.
 I dissent in this case because I believe the Respondent 
engaged in lawful conduct: while engaged in bargaining 
that remained incomplete, the Respondent refrained from 
unilaterally giving represented employe
es a wage i
n-crease.  Although my colleagues find the employer vi
o-lated the Act by 
not granting the increase, the judge dis
a-greed, as did the D.C. Circuit when it set aside an earlier 
Board decision in this case that found the same violation.  
On the facts 
presented here, I believe the Respondent 
would have violated the Act had it unilaterally impl
e-
mented the wage increase for represented employees.  I 
do not believe the Act can reasonably be interpreted to 
find a party in violation of the Act regardless of 
what it 
does.  I agree with the judge and the D.C. Circuit, and 

would dismiss the complaint.
 In October 2007, the Respondent gave its unrepresen
t-ed employees a 3
-percent wage increase, and it had to 
decide whether to give the same increase to its represen
t-ed employees as well.  At that time, the Respondent and 
the Union were negotiating for initial collective
-bargaining agreements (covering employees in two 
units).  The Respondent™s statutory duty was to leave 
unchanged unit employees™ established terms and
 cond
i-tions of employment until it bargained with the Union to 
agreement or impasse.
1  The first time this case was b
e-fore the Board, the Board found that annual across
-the
-board wage increases ﬁif sufficient funds existedﬂ were 
1 NLRB v. Katz
, 369 U.S. 736 (1962).
                                                                                                                 
ARC BRIDGES
, INC
.  461 an established condition of
 employment.
2  The D.C. Ci
r-cuit rejected that finding, reasoning that Board decisions 
must be based ﬁon the record considered as a whole,ﬂ and 
stating that ﬁ[h]ad the Board done so here, it could not 
possibly have concluded that annual across
-the
-board 
wag
e increases were an established condition of e
m-ployment.ﬂ
3  Thus, under the law of the case (which I 
believe also has the benefit of being correct), granting the 

increase would have changed the status quo
Šand the 
parties had not reached agreement or impass
e.  Accor
d-ingly, had the Respondent 
granted
 the increase to its re
p-resented employees unilaterally, it would have violated 
Section 8(a)(5).  Yet, my colleagues now find that the 
Respondent violated Section 8(a)(3) by 
withholding
 the 
increase.  
 My colleagu
es rely on a different rationale from that 
previously articulated for the Board™s earlier finding that 
the Respondent violated the Act.  Now, rather than arg
u-ing that the Respondent had an established practice of 
granting annual across
-the
-board increases,
 my co
l-leagues conclude that the Respondent acted unlawfully 
by withholding its wage increase because the Respondent 
had an unlawful antiunion motivation.  In my view, ho
w-ever, the evidence manifestly fails to support an infe
r-ence of unlawful motivation.  
My colleagues rely on a 
few statements from which an unlawful motive for wit
h-holding the increase cannot logically be inferred, made 
moreover by individuals not shown to have had any role 
in the decision; a pretext analysis that rejects testimony 

the admin
istrative law judge credited
Šas the Board i
t-self acknowledged in the underlying decision
Šand the 
D.C. Circuit accepted as fact; and speculation based on 
coincidental timing.  To say that the General Counsel 
failed to sustain his initial burden under 
Wright
 Line
4 would be an understatement; the case for inferring an 
unlawful motive is barely even colorable.  But even a
s-
suming otherwise, the Respondent showed
Šby testim
o-ny the judge credited and the D.C. Circuit accepted as 
fact
Šthat it would have withheld the
 increase in any 
event for legitimate, nondiscriminatory reasons:  to pr
e-serve bargaining leverage, prevent a strike, and avoid an 
8(a)(5) charge.  The Respondent did not violate Section 

8(a)(3); therefore, I respectfully dissent from my co
l-leagues™ contra
ry finding.
 2 Arc Bridges, Inc.
, 355 NLRB 1222, 1223
Œ1224 (2010), enf. denied 
662 F.3d 1235 (D.C. Cir.
 2011).
 3 Arc Bridges, Inc. v. NLRB
, 662 F.3d 1235, 1239 (D.C. Cir. 2011).
 4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).
 Background
 In November 2006 and February 2007, the Board cert
i-fied the Union as the collective
-bargaining representative 
of the Respondent™s employees in two bargaining units:  

the day services (DS) unit and the residential supportive 

living (R
SL) unit.  Collective bargaining for contracts 
covering the DS and RSL units began in December 2006 

and March 2007, respectively.  Although the parties ba
r-gained separately for contracts covering each unit, the 
issues discussed were identical in all respec
ts material to 
this case.
 On July 10, 2007,
5 the Union presented its economic 
proposals.  Among these were proposals that would have 

required the Respondent to significantly increase its e
x-penditures for health insurance and paid vacation.  In 
addition, th
e Union proposed wage increases of 20 pe
r-cent in year 
1 of the contract, another 20 percent in year 
2, and 10 percent in year 
3Š50 percent over 
3 years.  At 
the next bargaining session on July 12, the Respondent 
presented the Union with documents showing t
hat its 
projected net income for 2007 was a little over $53,000, 
and that in the first year of the contract alone, the U
n-ion™s proposals, if implemented, would increase the R
e-spondent™s expenditures by more than $4.3 million.  The 
Respondent told the Union
 that it was ﬁtime to bring a 
healthy dose of reality to these negotiations,ﬂ and asked 
it to ﬁnarrow its focusﬂ and identify the issues it deemed 
most important.  The Union did not alter its bargaining 
demands.  Also in July, Executive Director Kris Prohl
 had to decide whether to implement a staff
-wide 3
-percent wage increase authorized by the Respondent™s 

board of directors the previous month.  Prohl decided not 
to grant the increase at that time.  In prior years, the R
e-spondent had sometimes given an acr
oss
-the
-board wage 
increase, sometimes given merit
-based increases, and 
sometimes given no increase at all.
6   In August, the unit employees voted to authorize a 
strike.  In September, the Respondent proposed to the 
Union that money available to the 
Respondent through a 
grant be distributed to the unit employees as a bonus.  
The grant had an expiration date, after which the money 

would no longer be available, and the Respondent co
m-municated that fact to the Union and asked for a prompt 
response.  The 
Union did not timely respond, and the 
grant expired.  In October, Prohl granted a 3
-percent i
n-crease to all nonunit employees retroactive to July 1.
 Asked why she did not grant the wage increase to the 
unit employees, Prohl testified to several reasons.  F
irst, 
if she gave the increase unilaterally, she thought it likely 
5 All subsequent dates are in 2007
, unless otherwise stated.
 6 See 
Arc Bridges
, supra, 
662 F.3d at 1239.
                                                                                           DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 462 that the Union would file an unfair labor practice 
charge.
7  Second, she did not want to lose bargaining 
leverage.  The Union was demanding a 50
-percent i
n-crease over 
3 years, in addition t
o costly changes in 
health insurance and paid vacation.  As Prohl put it, 

ﬁonce we said this [the funds needed for a 3
-percent i
n-crease] is all the money we have and we agreed to use it 

for this purpose, there™s nothing left. . . .  [I]f I gave them 

the th
ree percent, what was I going to be left to bargain 
with?ﬂ  Third, the Union™s apparent indifference to the 
Respondent™s proposal to use grant money for unit
-employee bonuses convinced Prohl that the Union would 
similarly disregard an offer to increase wag
es a mere 3 
percent, when the Union was proposing 50 percent.  
Fourth, the unit employees had voted to authorize a 
strike, and Prohl believed that a ﬁlittle three percentﬂ 
increase compared to the Union™s 50
-percent proposal 
would make the employees ﬁvery 
unhappyﬂ and might 
provoke a strike.  
 Prohl also explained two other matters.  Asked why 
she granted the 3
-percent increase to the unrepresented 
employees in October (when the board of directors a
u-thorized the increase in June), Prohl testified that turn
o-ver had increased in that part of the workforce during the 
first quarter of fiscal 2008 (i.e., July
-September 2007), 
and she was attempting to counteract that trend.  Later, in 
contract negotiations, the Respondent offered a 1.5
-percent and then a 2
-percen
t increase, both retroactive to 
July.  Asked why the Respondent offered less than the 3 
percent the nonunion employees received in October, 
Prohl testified that in the interim, costs had increased and 
income had declined.   
 In 2007, several agents of the 
Respondent made union
-related statements.  In January, before the election in the 
RSL unit, Director of Community Services Dorothy 
Shawver sent a note to employees that read in part:  

ﬁDuring the union campaign, many people have said to 
me ‚don't take it p
ersonally.™  I do take this personally.  If 
you were in my position I think you'd take it personally 
too.  I have worked at Arc Bridges for 22 years.  I have 

built wonderful working relationships with many of you.  
It saddens me to think that all of that c
ould change in the 
7 The judge pressed Prohl on this point, asking why she did not a
p-
proach the Union and ask if it ﬁwould be agreeable to the three pe
r-cent.ﬂ  Prohl expressed doubt that the Union would have agreed, and 
the judge followed up:  ﬁNo, no, let™
s just assume that the [U]nion 
agreed to the three percent.  Now if the [U]nion agreed the [U]nion has 

no basis to file a charge if they agreed to it.ﬂ  Prohl responded by sa
y-ing that if the Union rejected the offer, she feared it would report it to 
the un
it employees and provoke a strike, and if the Union accepted the 
offer, the Respondent would lose bargaining leverage:  ﬁ[O]nce we 
gave the three percent, we write the checks, we go on, we still needed 
to bargain to a contract.  So I have nothing left to b
argain with.ﬂ    
 coming weeks.ﬂ  Shawver™s note then urged employees 
to vote ﬁno.ﬂ  On May 7, 
Supervisor Raymond Teso told 
Teresa Pendleton at Pendleton™s job interview that ﬁthe 
Union would be gone in November.ﬂ  On unspecified 
dates thereafter, but no 
later than August, Teso told 

Pendleton that Prohl had intended to give the employees 
raises in June, and that $56,000 the Company had for the 
employees was going to the Company™s lawyers.
8  In late 
July or early August, Area Manager Bonnie Gronendyke 
told 
employee Shirley Bullock that Prohl ﬁwas going to 
give us a raise until we voted the Union in.ﬂ
9     The judge found ﬁclearly plausibleﬂ the General Cou
n-sel™s theory that the Respondent chose not to give repr
e-sented employees a raise ﬁin order to punish an
d retaliate 
against the employees for bringing in the Union.ﬂ
10  He 
based this finding on Teso™s comments to Pendleton and 
Shawver™s note to employees,
11 ﬁcoupled with the R
e-spondent™s past practice of giving a wage increase to all 
employees in July of eac
h year.ﬂ
12  However, implicitly 
crediting Prohl™s testimony, the judge found that ﬁthe 
Respondent™s asserted rationale is also feasible as a legi
t-imate bargaining strategy,ﬂ and that it had not been 
shown that the Respondent™s rationale ﬁwas advanced 

merel
y as a pretext to mask discriminatory behavior.ﬂ
13  Concluding his analysis, the judge found that the General 

Counsel failed to sustain his initial 
Wright Line
 burden, 
and even assuming otherwise, the Respondent met its 
burden of showing that it ﬁwould hav
e taken the identical 
action for legitimate, nondiscriminatory reasons.ﬂ
14 8 Pendleton testified to additional statements Teso made to her, i
n-
cluding that Prohl would ﬁpat us on the backﬂ if Pendleton spoke to 
other employees about ﬁnot voting for the Unionﬂ or ﬁnot standing for 
the Union.ﬂ  Whether the judge cr
edited this testimony is unclear, ho
w-ever.  On one hand, he appears to find that Teso made the ﬁpat on the 
backﬂ statement.  
Arc Bridges
, 355 NLRB at 1230.  On the other, citing 
ﬁdifficulties with Pendleton™s testimony,ﬂ the judge found that Teso
 made only the three statements related in the text.  Id. 
 With respect to Teso™s statement that ﬁthe Union would be gone in 
November,ﬂ i.e., at the end of the certification year for the DS unit, the 
judge found that it ﬁsimply indicate[d] that [Teso] beli
eved that no 
contract would be negotiated.ﬂ  Accordingly, he found that the stat
e-ment was not probative of a discriminatory motive for withholding the 
wage increase.  Id. at 1232 fn. 14. 
 9 The judge found Gronendyke™s comment added no weight to a 
showing 
of discriminatory motive because it may equally be viewed ﬁas 
an admission of discriminatory intent or as an abbreviated and impe
r-fect summary of the rationale readily admitted to by the Respondent.ﬂ  
Id.
 10 Id. at 1232.
 11 Although the judge also mentione
d Gronendyke™s comment to 
Bullock, again, he found it added no weight to the General Counsel™s 
case.  See supra fn. 9. 
 12 Id.
 13 Id.
 14 Id.  The judge nowhere expressly stated that he credited Prohl™s 
testimony.  Nevertheless, he necessarily did so.  As m
y colleagues 
                                                                                                                
ARC BRIDGES
, INC
.  463 As noted previously, the Board reversed, but not under 
Wright Line
.  It found that the Respondent ﬁhad a pra
c-tice of reviewing its finances each June and then granting 
nonmerit
-based, across
-the
-board wage increases to e
m-ployees each July, if sufficient funds existed,ﬂ and it 
ﬁagree[d] with the judge that the described pattern 
amounted to an established condition of employment.ﬂ
15  Based on these findings, the Board found that w
ithhol
d-ing the wage increase from its union employees only 
ﬁwas inherently destructive of their Section 7 rights, even 

without specific proof of antiunion motivation.ﬂ
16  On 
this basis, the Board found that the Respondent violated 

Section 8(a)(3) and (1).
17  
The Board recognized, ho
w-ever, that the judge had credited Prohl™s testimony,
18 and 
it found no basis for reversing the judge™s credibility 
fin
dings.
19      The Respondent petitioned for review in the United 
States Court of Appeals for the District of C
olumbia Ci
r-cuit, and the court granted review, set aside the Board™s 
finding of a violation, and remanded the case since the 
Board did not rule on the judge™s finding in the Respon
d-ent™s favor regarding potential antiunion motivation.  
First, the court fou
nd that the Board had ﬁsustained the 
ALJ™s factual findings,ﬂ
20 and accordingly it relied on the 
credited testimony of Executive Director Prohl as to her 

reasons for withholding the wage increase from the unit 
employees:
  Prohl feared that the significant d
isparity between the 
three percent increase and the union™s much larger d
e-mand would provoke a strike.  She was also concerned 
that implementing the increase would leave Arc Brid
g-es without any funds to meet the union™s remaining 
demands.  And she believed
 that a unilateral wage i
n-observe, ﬁthe Board must distinguish between the judge™s recitation of 
Prohl™s testimony and his reliance on certain testimony to find partic
u-
lar facts.  Only the latter can be deemed ‚implicitly™ credited by the 
judge.ﬂ  Prohl™s testimony fur
nished the 
only
 evidence of the Respon
d-
ent™s legitimate, nondiscriminatory reasons for withholding the i
n-
crease.  And as stated above, the judge found that even assuming the 

General Counsel met his initial burden under 
Wright Line
, the R
e-spondent would hav
e withheld the increase ﬁfor legitimate, nondiscri
m-inatory reasons.ﬂ  Since the judge had only Prohl™s testimony upon 
which to base that finding, he must have credited at least some of 
Prohl™s stated reasons for withholding the increase.    
 15 Id. at 1223
Œ1224.
 16 Id. at 1225.
 17 The Board also suggested that an 8(a)(3) violation might also be 
found on a 
Wright Line
 analysis, but it did not rest its decision on 
Wright Line
.  Id. at 1225 fn. 9. 
 18 Id. at 1224 (referring to ﬁExecutive Director Prohl™s own c
redited 
testimonyﬂ).
 19 Id. at 1222 fn. 1.
 20 Arc Bridges
, 662 F.3d at 1237.
 crease would expose Arc Bridges to a refusal to bargain 
charge.
21  The court also accepted Prohl™s credited testimony as to 
why she granted an increase to nonunion employees in O
c-tober:  
  Turnover among the non
-union employees had
 recently 
been unusually high.  In an effort to stem that trend, 
Prohl decided to grant the non
-union employees the 
planned three percent wage increase in October 2007, 
retroactive to July of that year.
22  And the court also noted that the Respondent ﬁlater
 offered 
union employees a retroactive two percent wage increase,ﬂ 
and ﬁjustified the reduced amount on the ground that rev
e-nues had declined and costs had increased since October 

2007ﬂ23Ša justification based, once again, on Prohl™s cre
d-ited testimony.
 How
ever, the court rejected as ﬁarbitrary and unsu
p-ported by substantial evidenceﬂ the Board™s finding that 
annual across
-the
-board wage increases were an esta
b-lished condition of employment.
24  Since the Board™s 
conclusion that withholding the wage increase w
as i
n-herently destructive of employee rights rested on that 
rejected finding, the court remanded the case to the 
Board ﬁfor further proceedings, in light of the Board™s 

decision to reserve judgment on the 
Wright Line
 the
o-ry.ﬂ
25 Analysis
 To prove a violation
 of Section 8(a)(3) under 
Wright 
Line
, the General Counsel must make an initial showing 
ﬁsufficient to support the inference that protected conduct 

was a ‚motivating factor™ in the employer™s decision.  If 
the General Counsel makes that showing, the burden
 would then shift to the employer to demonstrate that the 
same action would have taken place even in the absence 
of the protected conduct.ﬂ
26  Under the Board™s prevai
l-ing but mistaken view, the General Counsel sustains his 
initial 
Wright Line
 burden by sho
wing (1) union activity 
by employees, (2) employer knowledge of that activity, 
and (3) employer antiunion animus.
27  But 
generalized 
antiunion animus does not satisfy the General Counsel™s 
initial 
Wright Line
 burden absent evidence that the cha
l-lenged 
adverse action was motivated by antiunion an
i-mus.  In other words, the General Counsel ﬁmust esta
b-21 Id. at 1236.
 22 Id. at 1236
Œ1237.
 23 Id. at 1237 fn. 1.
 24 Id. at 1238.
 25 Id. at 1240.
 26 Wright Line
, 251 NLRB at 1089.
 27 E.g., 
Mesker Door, Inc.
, 357 NLRB 
591, 592
 (2011).
                                                                                                                     DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 464 lish a motivational link, or nexus, between the emplo
y-ee™s protected activity and the adverse employment a
c-tion.ﬂ
28  More generally, the Board™s task in all ca
ses that 
turn on motivation ﬁis to determine whether a causal r
e-lationship existed between employees engaging in union 
or other protected activities and actions on the part of the 
employer which detrimentally affectﬂ their emplo
y-ment.
29 It is also important
 to recognize that it is not unlawful 
ﬁantiunion motivationﬂ under the Act when an employer 
desires to be more successful in union negotiations.  The 

Act requires 
good
-faith bargaining, but parties are pe
r-mitted to take actions that improve their leverage 
in ba
r-gaining.  This can include not volunteering wage i
n-creases for represented employees that predictably will 
then provide a higher floor for further negotiation.  Thus, 
ﬁthe Board has long held that employers may offer di
f-ferent benefits to represented
 and unrepresented groups 
of employees as part of its bargaining strategy.ﬂ
30  As the 
Board explained over 60 years ago:
  Absent an unlawful motive
, an employer is privileged to 
give wage increases to his unorganized employees, at a 
time when his other empl
oyees are seeking to bargain 
collectively through a statutory representative.  Lik
e-wise, an employer is under no obligation under the Act 
to make such wage increases applicable to union me
m-bers, in the face of collective bargaining negotiations 

involving m
uch higher stakes.
31  Thus, the issue before the Board is whether, notwithstanding 

the Respondent™s duty to maintain without change unit e
m-ployees™ terms and conditions of employment during neg
o-tiations for collective
-bargaining agreements, the evidence 
dem
onstrates that the Respondent™s decision not to grant 
unit employees a wage increase in October 2007 was mot
i-vated by a desire to retaliate against them for choosing u
n-ion representation. 
 It is undisputed that the Respondent™s employees in the 
DS and RSL 
units engaged in union activity when they 
selected the Union as their bargaining representative, and 

that the Respondent knew as much.  It is also undisputed 
that those employees suffered an adverse employment 
action when the Respondent granted nonunion em
plo
y-ees a 3
-percent wage increase but decided against gran
t-ing an increase to employees in the DS and RSL units 
while collective bargaining for initial contracts was o
n-going.  But under 
Shell Oil
 and its progeny, the R
e-28 American Gardens Management Co.
, 338 NLRB 644, 645 (2002).
 29 Wright Line
, 251 NLRB at 1089.  
 30 Sun Transport, Inc.
, 340 NLRB 70, 72 (2003).
 31 Shell Oil Co.
, 77 NLRB 1306, 1310 (1948) (emphasis in original).
 spondent was privileged to act in thi
s way, provided the 
decision to withhold the increase from the unit emplo
y-ees was not unlawfully motivated.  As I will show, the 
evidence fails to establish an unlawful motive for the 
Respondent™s decision.
 As stated above, the record contains several unio
n-related statements made by managers and supervisors in 

2007.  It is not entirely clear which of these statements 

my colleagues rely on to support the inference they draw 
of discriminatory motive.  They mention six statements 
in the ﬁDiscussionﬂ section o
f their opinion, but they 
apparently rely on only three:  (1) Area Manager 
Gronendyke™s statement to employee Bullock that Prohl 
ﬁwas going to give us a raise until we voted the Union 

in,ﬂ (2) 
Supervisor 
Teso™s statement to employee Pen
d-leton that $56,000 
the Company had for the employees 

was going to the Company™s lawyers, and (3) Teso™s 
statement to Pendleton at Pendleton™s May 7 job inte
r-view that the Union would be gone in November.
32  However, in my view, none of these statements supports 

a reasonable i
nference of unlawful antiunion motivation.
 1.  As to Gronendyke™s statement, my colleagues fail 
to acknowledge, let alone explain why they reject, the 
judge™s finding that Gronendyke™s statement to Bul
l-ock
ŠProhl ﬁwas going to give us a raise until we voted
 the Union inﬂ
Šfails to evidence discriminatory motive 
because it may be viewed ﬁas an abbreviated and impe
r-fect summary of the rationale readily admitted to by the 
Respondent,ﬂ
33 which the judge found legitimate and 
nondiscriminatory.
34  The Board has found
 a similar r
e-mark ﬁmerely a realistic statement of the effects of the 
32 These are the three statements my colleagues r
efer to 
after
 they 
say that they find ﬁthe following evidenceﬂ establishes an unlawful 
motive.  
Before
 that, but still in the ﬁDiscussionﬂ section of their opi
n-
ion, they mention three other statements:  Dorothy Shawver™s note to 
employees saying that she t
ook ﬁthisﬂ
Ši.e., the union organizing 
drive
Špersonally, Teso™s request that Pendleton speak to other e
m-ployees about voting against a strike, and Teso™s statement to Pendleton 
that Prohl would ﬁpat [employees] on the backﬂ for voting against a 
strike.  I a
gree with my colleagues™ apparent decision not to rely on 
these statements as evidence of Prohl™s motive for her October decision 
to withhold the wage increase from the unit employees.  First, Shawver 
merely expressed sadness at the prospect that her worki
ng relationships 
with employees might change if they decided to unionize, and who can 

doubt that they would?  See 
Tri
-Cast, Inc.
, 274 NLRB 377 (1985) 
(ﬁSection 9(a) . . . contemplates a change in the manner in which e
m-ployer and employee deal with each oth
er.ﬂ).  Moreover, Shawver 
wrote this note in January, 
nine months
 before Prohl made the decision 
at issue.  Second, it is self
-evident that 
any
 employer will prefer that 
employees not go on strike; expressing that preference does not ev
i-dence a motive to r
etaliate against employees for choosing union repr
e-sentation.  Third, Prohl testified that she made the wage decision, and 
there is no evidence that either Shawver or Teso played any role wha
t-soever in Prohl™s decision.     
 33 Arc Bridges
, 355 NLRB at 1232
 fn. 14.
 34 Id. at 1232.
                                                                                                                 
ARC BRIDGES
, INC
.  465 bargaining obligation which the [r]espondent incurred 
when the [u]nion was certified.ﬂ
35  Moreover, the stat
e-ment is obviously incorrect.  The employees ﬁvoted the 
Union inﬂ in November 2
006 (the DS unit) and February 
2007 (the RSL unit).  The wage increase was not autho
r-ized by the Respondent™s board of directors until June 
2007.  Nonetheless, my colleagues rely on Gronendyke™s 
transparently mistaken claim to infer that ﬁProhl intended 

to give employees a 3 percent wage increase until they 
voted for the Unionﬂ
Švotes that were cast anywhere 
from 4 to 7 months 
before
 Prohl had even been autho
r-ized to give a 3
-percent increase.
 2.  As to Teso™s
 statement that $56,000 the Company 
had for the employees was going to the Company™s la
w-yers, it could come as no surprise to Pendleton or anyone 
else that unionizing entails legal costs for employers, and 
that money spent on legal fees is money that canno
t be 
spent on wages or benefits.  But setting that aside, again, 
the majority™s rationale has a chronology problem.  My 
colleagues say that Teso™s statement ﬁencouraged e
m-ployees to blame the Union . . . for Prohl™s decision to 
withhold the increase from t
hem.ﬂ  Teso made the stat
e-ment sometime between May and August; Prohl made 
the decision in October.  Teso could not have been e
n-couraging Pendleton to blame the Union for a decision 
that had not yet been made.
 3.  This leaves my colleagues™ reliance on Tes
o™s 
statement that ﬁthe Union would be gone in November,ﬂ 
which they characterize as evidence that union animus 
motivated Prohl™s decision to give a raise to nonunion 
employees in October.  I believe this reasoning suffers 
from several defects.  Prohl test
ified that the timing of 
the October raise was prompted by an increase in turn
o-ver during the first quarter of fiscal 2008 (July
ŒSeptember 2007).  The judge credited Prohl™s testimony, 

and the court of appeals treated the substance of that te
s-
timony 
as 
established fact
.36  
Moreover, the Board re
c-ognized that the judge credited Prohl™s testimony,
37 and 
it rejected all exceptions to the judge™s credibility dete
r-minations.
38  Inconsistently, the Board also 
discredited
 her testimony as to why she decided to giv
e the raise in 
October, just as the majority does here.
39  That Board did 
not explain the inconsistency, and neither do my co
l-35 Orval Kent Food Co.
, 278 NLRB 402, 403 (1986).
 36 Again, the D.C. Circuit 
found
 that ﬁ[t]urnover among the non
-union employees had recently been unusually high.  In an effort to stem 
that trend, Prohl decided to grant the nonunion 
employees the planned 
three percent wage increase in October 2007, retroactive to July of that 
year.ﬂ  
Arc Bridges
, 662 F.3d at 1236
Œ1237.
 37 Arc Bridges
, 355 NLRB at 1224 (referring to ﬁExecutive Director 
Prohl™s own credited testimonyﬂ).
 38 Id. at 1222 fn.
 1.
 39 Id. at 1225 fn. 9.
 leagues.  Finally, and once again, the majority™s reaso
n-ing has a chronology problem.  Pendleton testified that 
Teso made this stat
ement
Šﬁthe Union would be gone in 
Novemberﬂ
Šat Pendleton™s employment interview on 
May 7, a month before the board of directors authorized 

Prohl to give a wage increase, and 
5 months before Prohl 
decided to give it.  To accept the majority™s finding that 

Teso™s statement supports an inference that the timing of 
Prohl™s decision was motivated by union animus, one 
would have to believe that Teso peered into the future 
and foresaw (i) that the board of directors would autho
r-
ize an increase, (ii) that Prohl wou
ld give an increase 
only to the nonunion employees, and (iii) that Prohl 

would do so in October, relatively close in time to the 

expiration of the certification year in the DS unit.
 My colleagues also find pretextual one of Prohl™s sta
t-ed reasons for decid
ing not to grant unit employees a 
wage increase
Ši.e., that she feared a 
3-percent raise, 
when the Union was asking for 20 percent the first year 

and 50 percent over 
3 years, might provoke a strike.  My 
colleagues conclude this explanation was pretextual b
e-cause Prohl offered an even smaller raise in subsequent 

bargaining.
40  
However, one cannot reasonably fault 
Prohl for offering 
something
 in bargaining, since wages 
are a mandatory subject of bargaining, and the Board 

often regards a refusal to offer 
any wag
e or benefit i
m-provements as evidence of an absence of good faith (e
s-
pecially when the employer had given wage increases to 
unrepresented employees).
41  And Prohl explained why 
her subsequent offers were for less than 3 percent:  in the 
interim, revenues ha
d declined and costs had increased.  
The judge credited Prohl™s testimony, the Board 
acknowledged as much and rejected all exceptions to the 
judge™s credibility findings, and the D.C. Circuit accep
t-ed Prohl™s explanation.  Moreover, Prohl credibly test
i-fie
d to additional reasons for deciding to withhold the 
40 They also find pretextual her explanation for the October timing of 
the increase given to nonunion employees, and they use that finding to 
support an inference that the decision at issue here
Ši.e., to withhold 
the increase from u
nit employees
Šwas discriminatorily motivated.  
But those were 
different decisions
.  Even assuming Prohl™s explanation 
for the timing of the increase given to nonunion employees is rejected, 

that cannot logically support an inference as to her motives conce
rning 
the different decision 
not
 to give an increase to union employees.  In 
any event, Prohl™s explanation for the timing of the increase given 
nonunion employees
Što stem a rising turnover tide
Šwas credited by 
the judge (whose credibility determinations w
ere upheld by the Board) 
and taken as established fact by the D.C. Circuit.      
 41 The Act requires that bargaining be conducted ﬁin good faith,ﬂ but 
it does not require a party ﬁto agree to a proposal or . . . mak[e] . . . a 

concession.ﬂ  Sec. 8(d).  The
 absence of any concessions, however, is 
often regarded as evidence of bad faith.  See, e.g., 
Sparks Nugget, Inc. 
v. NLRB,
 968 F.2d 991, 994 (9th Cir. 1992) (upholding Board determ
i-nation that the employer™s bad faith was supported, in part, by the fact 
that it ﬁfailed to compromise in its negotiationsﬂ). 
                                                                                           DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 466 increase besides strike avoidance
Što retain bargaining 
leverage and to avoid an 8(a)(5) charge
Šand the major
i-ty does not contend that those were pretextual.  Accor
d-ingly, those reasons stand unchallenged
 by my co
l-leagues.  And even assuming that Prohl was not co
n-cerned about provoking a strike, stating a false reason for 
an employment action 
may
 support a finding that the real 
reason is an unlawful one, but by no means does it co
m-pel such a finding.  Whet
her stating a false reason su
p-ports a reasonable inference that the real reason is an 
unlawful one depends on the rest of the relevant ev
i-
dence.  Here, there is virtually 
no other evidence that 
supports a reasonable inference of unlawful motive, and 

substa
ntial credited evidence that refutes it.
 Finally, my colleagues infer an unlawful motive from 
the October timing of the wage increase given the nonu
n-ion employees, 
1 month before the end of the DS unit™s 
certification year.  To the extent they base that in
ference 
on Teso™s May 7 comment that ﬁthe Union would be 

gone in November,ﬂ I have already explained why their 
analysis fails.  To the extent they base it on timing alone, 
again, Prohl explained the timing, the judge credited her 
testimony, the Board uphel
d the judge™s credibility fin
d-ings, and the court accepted her explanation as fact.
 The unavoidable conclusion to be drawn from the 
foregoing is that the General Counsel failed to show that 
animus against the employees™ decision to choose union 
representat
ion was a motivating factor in the Respon
d-ent™s decision not to give unit employees a 3
-percent 
wage increase in October 2007.  But even assuming ot
h-erwise, the Respondent demonstrated, based on Prohl™s 
credited testimony, that it would have foregone a wag
e increase in any event for reasons that had nothing to do 
with union animus, including Prohl™s concern that the 
increase, if given, would (in the court™s words) ﬁleave 

Arc Bridges without any funds to meet the [U]nion™s 
remaining demandsﬂ
42 and deprive the
 Respondent of 
bargaining leverage, and Prohl™s belief that if the i
n-crease were granted unilaterally, the Union would r
e-spond by filing an 8(a)(5) charge.
 That last point
Šavoiding an unfair labor practice 
charge
Šbrings me to my final point.  As I said in 
the 
introduction, the Respondent™s legal duty was to mai
n-tain the status quo unchanged while it bargained in good 
faith with the Union to agreement or impasse.  Annual 

wage increases were 
not the status quo, as the D.C. Ci
r-cuit has made clear.  Thus, refra
ining from giving unit 

employees a wage increase in October 2007, while ba
r-
gaining was ongoing, was what the Respondent was 
sup-posed
 to do.  Otherwise, the Respondent would have 
42 Arc Bridges
, 662 F.3d at 1236.
 violated Section 8(a)(5).  Especially in this context, b
e-fore deciding that th
e withholding of a wage increase 
violates Section 8(a)(3), the Board must require strong 
and convincing evidence sufficient to 
prove
 unlawful 
motivation.  Otherwise, parties would run the risk of vi
o-lating the Act whenever they exercise their legal right
Šand their legal obligation
Što refrain from automatically 
giving represented employees whatever increases are 

granted to other employees.
43  The practical effect of the 
majority™s decision in this case is to put the Respondent 

in a no
-win situation.  The Boar
d cannot reasonably 
adopt standards that cause parties to be in violation of the 

Act regardless of the actions they take.  See, e.g., 
First 
National Maintenance Corp. v. NLRB
, 452 U.S. 666, 
678Œ679 (1981) (a party must have ﬁcertainty beforehand 
as to when
 it may proceed to reach decisions without fear 
of later evaluations labeling its conduct an unfair labor 

practiceﬂ).  
 Accordingly, I respectfully dissent.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the
 United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain w
ith us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 withhold wage increases or otherwise 
discriminate against you because of your support for the 
American Federation of Professionals (AFP) or any other 
labor organization.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 43 See, e.g., 
Shell Oil Co
., supra, 77 NLRB at 1310 (ﬁ
Absent an u
n-
lawful motive
, an employer is privileged to give wage increases to his 
unorganized employees, at a time wh
en his other employees are see
k-
ing to bargain collectively through a statutory representative.  Likewise, 
an employer is under no obligation under the Act to make such wage 
increases applicable to union members, in the face of collective ba
r-gaining negotia
tions involving much higher stakes.ﬂ) (emphasis in 
original).
                                                                                                                 
ARC BRIDGES
, INC
.  467 WE WILL
 make 
whole employees in the following a
p-propri
ate collective
-bargaining units for any loss of ear
n-ings or other benefits suffered as a result of our unlawful 
failure to grant them the wage increase granted to unre
p-resented employees on 
October 12, 2007, plus interest.  
The appropriate units are:
  All 
full
-time and regular part
-time entry level Day Se
r-vices Employees including Assistant Trainer, Comm
u-nity Connections Specialist, COTA (Certified Occup
a-tional Therapy Assistant), DSP (Direct Support Profe
s-sional), Aquatics Manager, DSP Follow Along, DSP H 
& S (Health & Safety) Technician, DSP Job Coach, 
DSP Lead Trainer, DSP Recreation Manager, DSP SIP 
(Social Integration Program) Technician, DSP Trainer, 

Employment Specialist, and Substitute Trainer, e
m-ployed by the Respondent at its facilities currently l
o-
cated at 2650 West 35th Avenue, Gary, Indiana, 2660 
West 35th Avenue, Gary Indiana, 2395 West Old 
Ridge Road, Hobart, Indiana, 550 East Burrell Drive, 

Crown Point, Indiana, and 9600 Kennedy Avenue, 
Highland, Indiana; but excluding all Residential Se
r-vices
 employees, all Supported Living Services e
m-ployees, temporary employees, volunteers, clients on 

the payroll, managerial employees, confidential e
m-ployees, office clerical employees and guards, profe
s-sional employees and supervisors as defined in the Act.
  All full
-time and regular part
-time Direct Support Pr
o-fessionals (DSP™s), Lead DSP™s and Med
i-cal/Residential Drivers employed by the Respondent at 
its Residential and Supported Living facilities currently 
located in Lake and Porter Counties, Indiana; but 
ex-cluding all other employees, Day Services employees, 

temporary employees, volunteers, clients on the pa
y-roll, managerial employees, confidential employees, o
f-fice clerical employees and guards, professional e
m-ployees and supervisors as defined in the Act
.  WE WILL
 compensate the affected employees for the 
adverse tax consequences, if any, of receiving a lump
-sum backpay award, and 
WE WILL
 file a report with the 
Social Security Administration allocating the backpay 

award to the appropriate calendar quarter
s.  ARC BRIDGES
, INC
.   The Board™s decision can be found at 
www.nlrb.gov/case/13
ŒCAŒ044627
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.     